DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daifei Zhang (Reg. No. 79,356) on April 26, 2022.
The application has been amended as follows: 
1. (Currently Amended) A session management method, performed by a mobility management functional entity, comprising: 
judging, by the mobility management functional entity, whether a User Equipment (UE) has moved out of an allowed area;  
when the UE has moved out of the allowed area, determining, by the mobility management functional entity, a management message for a session of the UE; and 
transmitting, by the mobility management functional entity, the management message to a session management functional entity for serving the UE, wherein the management message is adopted to trigger the session management functional entity to manage the session of the UE;
wherein the determining, by the mobility management functional entity, the management message for the session of the UE comprises: 
judging, by the mobility management functional entity, that the UE is incapable of acquiring a network service continuously; and 
determining, by the mobility management functional entity, a management message for deleting the entire session of the UE or a user plane of the session by the session management functional entity.

2. (Currently Amended) The session management method according to claim 1, 



wherein the transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE comprises: 
starting a timer by the mobility management functional entity; and 
transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE after the timer is timed out.

3. (Cancelled).

4. (Currently Amended) The session management method according to claim 1, wherein prior to starting the timer by the mobility management functional entity, the session management method further comprises: 
acquiring, by the mobility management functional entity, mobility information of the UE; and 
judging, by the mobility management functional entity, whether it is possible for the UE to move back to the allowed area in accordance with the mobility information of the UE, 
wherein the starting the timer by the mobility management functional entity comprises, when it is possible for the UE to move back to the allowed area, starting the timer by the mobility management functional entity.

5. (Cancelled)

6. (Cancelled).

8. (Currently Amended) The session management method according to claim 1, wherein the network service comprises a session connection between the UE and a network.


11. (Currently Amended) A session management method, performed by a session management functional entity, comprising: 
receiving, by [[a]] the session management functional entity for serving a UE, a management message transmitted from a mobility management functional entity when the UE is incapable of acquiring a network service continuously; and 
managing, by the session management functional entity, a session of the UE in accordance with the management message;
transmitting, by the session management functional entity, management confirmation information to the mobility management functional entity;
wherein managing the session of the UE in accordance with the management message comprising:
deleting the entire session of the UE or a user plane of the session according to the management message for deleting the entire session of the UE or the user plane of the session by the session management functional entity.

12. (Currently Amended) The session management method according to claim 11, wherein the management message transmitted from the mobility management functional entity further comprises 


18. (Cancelled) 

20 - 38. (Cancelled).

39. (Currently Amended) A mobility management functional entity, comprising a processor, a memory and a transceiver, 
wherein the processor is configured to read and execute a program stored in the memory, so as to implement a session management method the session management method comprises:
judging, by the mobility management functional entity, whether a User Equipment (UE) has moved out of an allowed area; 
when the UE has moved out of the allowed area, determining, by the mobility management functional entity, a management message for a session of the UE; and 
transmitting, by the mobility management functional entity, the management message to a session management functional entity for serving the UE, wherein the management message is adopted to trigger the session management functional entity to manage the session of the UE;
wherein the determining, by the mobility management functional entity, the management message for the session of the UE comprises: 
judging, by the mobility management functional entity, the UE is incapable of acquiring a network service continuously; and 
determining, by the mobility management functional entity, a management message for deleting the entire session of the UE or a user plane of the session by the session management functional entity;
wherein the transceiver is configured to receive and transmit data, and the memory is configured to store therein data for the operation of the processor.

41. (New) The mobility management functional entity according to claim 39, wherein the transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE comprises: 
starting a timer by the mobility management functional entity; and 
transmitting, by the mobility management functional entity, the management message to the session management functional entity for serving the UE after the timer is timed out.

42. (New) The mobility management functional entity according to claim 39, wherein the processor is further configured to: 
acquire the mobility information of the UE; and 
judge whether it is possible for the UE to move back to the allowed area in accordance with the mobility information of the UE, 
wherein the starting the timer by the mobility management functional entity comprises, when it is possible for the UE to move back to the allowed area, starting the timer by the mobility management functional entity.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646